UNITED STATES DISTRICT COURT                                      USDC-SDNY
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:

 MARCELINO CASTRO,
                                                                  DATE FILED=  1;-,( If {   11

                             Plaintiff,

                        V.                                     No. 16-CV-8147 (RA)

 CITY OF NEW YORK; JANET SMITH;                                       ORDER
 LEISHA ORTIZ; OCTAVIAN DUGGINS &
 TRISHANN MOWAT,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        On October 3, 2019, Defendants filed a motion for summary judgment. Plaintiffs response

to Defendants' motion was due by October 24, 2019. On November 15, 2019, the Court issued an

Order directing Plaintiff to either file a response to Defendants' motion for summary judgment or

a letter indicating that he does not intend to file a response by December 6, 2019. The Court has

not received a response or a letter from Plaintiff.

       Plaintiffs date to file a response or letter is hereby extended to December 30, 2019. If

Plaintiff informs the Court that he intends to pursue this action but chooses not to oppose

Defendants' motion, then the Court will deem the motion fully briefed and take it under

submission. See Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014). If, however, Plaintiff

does not respond to this Order, either by responding to the motion for summary judgment or by

submitting a letter indicating that he does not intend to do so, then the Court may dismiss this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
     The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:        December 12, 2019
              New York, New York
                                                   RonnieA'b-?ams
                                                   United States District Judge




                                               2
